DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner notes in this detailed action strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. An explanation is provided below.
Applicant states (p. 9) “The systems described in the cited references fail, at least, to disclose "a pipe section having a longitudinal axis and a transverse constant cross-section with a measuring region within the pipe section, wherein the mixture flows through both the measuring region and a remainder of the pipe section at a flow rate along the longitudinal axis".” Examiner notes while Oura discloses a vertical pipe section, Desmulliez teaches the pipe section as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oura et al. (US-20200072652 hereinafter Oura) in view of Desmulliez et al. ([WO-2018078401] US-Version US-20190257771 hereinafter Desmulliez).

Regarding claim 1, Oura teaches A device for determining the mixing ratio of a mixture comprising at least two different fluids (Oura 0031 “Flowchart of Estimating the Composition Ratio of the Liquid 40”; 0027 “two kinds of substances”), the device comprising: 
a pipe section having a longitudinal axis and  constant cross-section with a measuring region within the pipe section (Oura 0012 “FIG. 1 is a vertical cross-sectional view showing an embodiment of a liquid level gauge having a composition ratio estimation device according to the present invention”; 0019 “liquid 40 retained in the inside of the tank 30 can enter the waveguide 20 from the lower end such that the liquid level in the inside of the tank 30 matches the liquid level in the waveguide 20” [As shown in fig. 1 the liquid level gauge has a waveguide 20 corresponding to a pipe that has a longitudinal axis constant cross-section with the measuring region within the pipe.]), wherein the mixture 
a radar sensor system including a radar sensor chip with a sensor outer side arranged on an outer wall of the pipe section (Oura 0012 “FIG. 1 is a vertical cross-sectional view showing an embodiment of a liquid level gauge having a composition ratio estimation device according to the present invention”); wherein the radar sensor system is configured to: 
irradiate frequency-modulated (Oura 0012 “FIG. 1 is a vertical cross-sectional view showing an embodiment of a liquid level gauge having a composition ratio estimation device according to the present invention”; 0022 “For the measuring method, an appropriate method, such as a frequency modulated continuous wave, is applicable.”); 
receive (Oura 0022 “transmitting-receiving unit 10 and the liquid surface of the liquid 40 based on the radar signals of the reflected waves acquired at the transmitting-receiving unit 10.”; 0019 “liquid 40 retained in the inside of the tank 30 can enter the waveguide 20 from the lower end such that the liquid level in the inside of the tank 30 matches the liquid level in the waveguide 20.”); 
determine a frequency-dependent reflection coefficient for the specified frequency range using the backscattered (Oura 0025 “composition ratio derivation unit 64 is a functional unit configured to derive the composition ratio of substances contained in the liquid 40 based on the dielectric constant of the transmitting-receiving unit-reference object space 32 obtained at the dielectric constant calculating unit 63”; 0037 “The composition ratio derivation unit 64 makes reference to the radar wave reflected off the reference object 21 and the dielectric constant of the transmitting-receiving unit-reference object space 32, and derives the composition ratio of the content (Step S6).”; [The dielectric constant corresponds to the coefficient because it is a number that is obtained with use of the transmitting-receiving unit and is used to derive the composition ratio as shown in steps S5 and S6 in fig. 3]).
While Oura discloses FMCW for measuring (0022), Oura does not explicitly reach frequency range, frequency-modulated millimeter-radar waves, a pipe section having a transverse constant cross-section with a measuring region within the pipe section, and the mixture flows through both the measuring region and a remainder of the pipe section at a steady non-zero flow rate along the longitudinal axis.
However, in a related field of endeavor, Desmulliez teaches frequency range (Desmulliez fig. 10 “Reflection coefficient versus frequency sweep” graph) 
frequency-modulated millimeter-radar waves (Desmulliez 0027 “millimetre wave signal”), 
a pipe section having a transverse constant cross-section with a measuring region within the pipe section (Desmulliez fig 3(a); fig 5-6),  and 
the mixture flows through both the measuring region and a remainder of the pipe section at a steady non-zero flow rate along the longitudinal axis (Desmulliez fig 3(a); fig 5-6; 0070 “material 33 that flows in the pipe section 39.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition ratio estimation device of Oura with the sensor system for detecting material properties of Desmulliez for the advantage of identifying material feature vectors and using modelling techniques to indicate a member of a particular class of materials without recourse to a large database of FMCW based sensor data signatures (Desmulliez 0042).

	Regarding claim 2, Oura in view of Desmulliez teach The device as claimed in claim 1. 
Oura in view of Desmulliez further teach wherein the radar sensor chip is configured to: 
irradiate frequency-modulated (Oura 0022 “For the measuring method, an appropriate method, such as a frequency modulated continuous wave, is applicable.”) 
millimeter-radar waves (Desmulliez 0027 “millimetre wave signal”) in a 
specified frequency range into the measuring region (MR) (Desmulliez fig. 9(a) “FMCW frequency sweep”; 0070 “measure any variation in the received signal due the material 33 that flows in the pipe section 39”); and 
receive millimeter-radar waves backscattered at the mixture (Oura 0022 “transmitting-receiving unit 10 and the liquid surface of the liquid 40 based on the radar signals of the reflected waves acquired at the transmitting-receiving unit 10.”).

	Regarding claim 3, Oura in view of Desmulliez teach The device as claimed in claim 1. 
Oura in view of Desmulliez further teach wherein: the radar sensor system comprises a microcontroller (Desmulliez 0106 “ FIG. 17 shows a block diagram illustrating the detailed blocks in the microcontroller”) in operative communication with the radar sensor chip (Oura fig. 2 “Liquid Level Gauge 1” comprises calculating units; 0032 “transmitting-receiving unit 10 transmits radar waves”); the microcontroller is configured to: 
determine a frequency-dependent reflection coefficient (Oura fig. 3 “dielectric constant” in element S5. Also see S6; [The dielectric constant corresponds to the coefficient because it is a number that is obtained with use of the transmitting-receiving unit and is used to derive the composition ratio as shown in steps S5 and S6.]) for the 
specified frequency range using the backscattered millimeter-radar waves (Desmulliez fig. 9(a) “FMCW frequency sweep”; 0070 “measure any variation in the received signal due the material 33 that flows in the pipe section 39”); and 
calculate the mixing ratio  (Oura 0037 “The composition ratio derivation unit 64 makes reference to the radar wave reflected off the reference object 21 and the dielectric constant of the transmitting-receiving unit-reference object space 32, and derives the composition ratio of the content (Step S6).”) from the 
determined frequency-dependent reflection coefficient (Oura fig. 3 “dielectric constant” in element S5. Also see S6; [The dielectric constant corresponds to the coefficient because it is a number that is obtained with use of the transmitting-receiving unit and is used to derive the composition ratio as shown in steps S5 and S6.]).

	Regarding claim 4, Oura in view of Desmulliez teach The device as claimed in claim 3. 
Oura in view of Desmulliez further teach wherein the microcontroller is further configured to: 
receive a detection result comprising measured values relating to the backscattered millimeter-radar waves (Oura fig. 3 element S1 and S6 “transmit radar waves towards reference object 21 and liquid 40 and receive radar waves” and “estimate composition ratio of content”); and 
determine a frequency-dependent reflection coefficient for the specified frequency range using the detection result (Desmulliez fig. 10 “Reflection coefficient versus frequency sweep” graph).

	Regarding claim 5, Oura in view of Desmulliez teach The device as claimed in claim 3. 
Oura in view of Desmulliez further teach wherein: the radar sensor system comprises a 
signal processor in operative communication with the radar sensor chip; the signal processor is in operative communication with the microcontroller (Desmulliez 0106 “FIG. 17 shows a block diagram illustrating the detailed blocks in the microcontroller/FPGA/CPLD processing system 24 as in FIG. 1, 2, 3, 4 ”); the signal processor is configured to: 
receive from the radar sensor chip received data comprising digitized signals relating to the backscattered millimeter-radar waves (Desmulliez 0067 “Processing system 24 receives the digital data”; 0066 “ FMCW sensor system 40 that further comprises of a stepped frequency transmitter unit 10, a signal processor unit 24”); 
generate from the received data a detection result (Oura fig. 3 element S6 “estimate composition ratio of content”) including 
digitized signals of the received data processed (Desmulliez 0067 “Processing system 24 receives the digital data”) to 
form measured values (Oura fig. 3 “Estimate composition ratio of content”); and 
send the detection result to the microcontroller (Desmulliez fig. 1 data from “Frequency transmitter” 10 is sent to Micro-controll 24 via data line 30); wherein the microcontroller is further configured to: 
receive the detection result from the signal processor (Desmulliez 0124 “The signal processing system 24 then classifies 67 the raw IF data by applying the conditional probabilities depending on the exemplar training data”); and 
determine a frequency-dependent reflection coefficient for the specified frequency range using the detection result (Desmulliez fig. 10 “Reflection coefficient versus frequency sweep” graph).

	Regarding claim 6, Oura in view of Desmulliez teach The device as claimed in claim 5. 
Desmulliez further teaches wherein: the microcontroller is further configured to 
send control data to the signal processor (Desmulliez 0124 “signal processing system 24”; 0069 “Highway Addressable Remote Transducer (HART) field instruments which is known in prior art for communicating the output from the processing system with the control unit”); the 
control data comprises an instruction for the irradiation of frequency-modulated millimeter-radar waves in the specified frequency range (Desmulliez 0068 “transmitter to produce a continuous frequency sweep signal by programming the frequency start and frequency end.”); the 
signal processor is configured to: receive the control data from the microcontroller (Desmulliez fig. 17 “Signal processing algorithm block” 18 is within “Micro-controller” 24 ); 
generate a control signal from the received control data (Desmulliez 0038 “In another aspect, the present invention may provide a transceiver path circuitry configured to transmit a stepped frequency. Desirably, the receiver has a centre frequency that is sweepable across a frequency band and is configured to receive a control signal to sweep,”; 0068 “stepped frequency transmitter 10 can also consist of a programmable frequency select control device), wherein the 
control signal comprises at least one variable selected from the group consisting of: a frequency, a frequency deviation, and a modulation method (Desmulliez 0068 “stepped frequency transmitter 10 can also consist of a programmable frequency select control device . . . produces a stepped frequency microwave signal at any one of N stable frequencies as selected by programmable frequency select control device automatically . . . produce a continuous frequency sweep signal by programming the frequency start and frequency end . . . part of the processing system 24 not shown in the FIG. 1. The frequency select control device can be programmed to sequentially step through the N frequencies,”; 0087 “Frequency modulation includes triangular waveforms”; [Stepped frequency transmitter corresponds to frequency, N stable frequencies corresponds to frequency deviation triangular frequency modulation corresponds to modulation method]); and 
send the control signal to the radar sensor chip (Desmulliez 0068 “The stepped frequency transmitter 10 can also consist of a programmable frequency select control device”; [The transmitter 10 corresponds to the radar sensor chip and the frequency select control corresponds to the control signal because the control device controls a frequency, frequency deviation and a modulation method.]); the 
radar sensor chip is further configured to: receive the control signal from the signal processor (See above Desmulliez 0068 ); as a result of receiving the control signal, 
irradiate frequency-modulated millimeter-radar waves in the specified frequency range into the measuring region (Desmulliez fig. 9(a) “FMCW frequency sweep”; 0070 “measure any variation in the received signal due the material 33 that flows in the pipe section 39”); and 
irradiation occurs as a function of the control signal Desmulliez 0068 “stepped frequency transmitter 10 can also consist of a programmable frequency select control device).

	Regarding claim 7, Oura in view of Desmulliez teach The device as claimed in claim 1. 
Desmulliez further teaches wherein: the radar sensor chip includes a transmitting antenna configured to irradiate frequency-modulated millimeter-radar waves in a specified frequency range into the measuring region (Desmulliez fig. 9(a) “FMCW frequency sweep”; 0070 “measure any variation in the received signal due the material 33 that flows in the pipe section 39”).

	Regarding claim 8, Oura in view of Desmulliez teach The device as claimed in claim 1. 
Desmulliez further teaches wherein the radar sensor chip comprises a receiving antenna configured to receive millimeter-radar waves backscattered at the mixture (Desmulliez 0070 “horn antenna sensor 5 is further arranged to allow the sensing fields from the sensor port 37 comprising of the transmitting signal 389 and receiving signals 399 at the excitation wavelength and to measure any variation in the received signal due the material 33 that flows in the pipe section 39”).

	Regarding claim 14, Oura teaches A method for determining the mixing ratio of a mixture of at least two different fluids, the method comprising (Oura 0027 “In the case in which the composition ratio is derived where two kinds of substances (pure substances) are contained in the liquid 40”):
transporting the mixture through a section of pipe having a longitudinal flow axis (Oura fig 1 [liquid flows longitudinally+]) and [[with]] 
a constant cross-section measured (Oura 0019 “liquid 40 retained in the inside of the tank 30 can enter the waveguide 20 from the lower end such that the liquid level in the inside of the tank 30 matches the liquid level in the waveguide 20.”), 
irradiating continuously frequency-modulated (Oura 0012 “FIG. 1 is a vertical cross-sectional view showing an embodiment of a liquid level gauge having a composition ratio estimation device according to the present invention”; 0022 “For the measuring method, an appropriate method, such as a frequency modulated continuous wave, is applicable.”); 
receiving continuously frequency-modulated (Oura 0030 “the transmitting-receiving unit 10 and the liquid surface is calculated based on the composition ratio of the content, the distance calculated from the dielectric constant using the radar wave reflected off the liquid surface”); 
determining a frequency-dependent reflection coefficient using the backscattered continuously frequency-modulated (Oura fig. 3 “calculate dielectric constant of transmitting-receiving unit” in element S4. Also see S6 “estimate composition ratio of content” as well as S1 “Transmit radar waves . . . and receive radar waves”; [The dielectric constant corresponds to the coefficient because it is a number that is obtained with use of the transmitting-receiving unit and is used to derive the composition ratio as shown in steps S5 and S6. Receiving radar waves corresponds to the backscattered radar waves.]); and 
calculating the mixing ratio from the determined reflection coefficient (Oura 0037 “The composition ratio derivation unit 64 makes reference to the radar wave reflected off the reference object 21 and the dielectric constant of the transmitting-receiving unit-reference object space 32, and derives the composition ratio of the content (Step S6).”).
Oura does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Desmulliez teaches a constant cross-section measured transverse to the longitudinal flow axis (Desmulliez fig 3(a); fig 5-6; 0070 “material 33 that flows in the pipe section 39.”),
(Desmulliez fig 3(a); fig 5-6; 0070 “material 33 that flows in the pipe section 39.”), and
millimeter-radar waves with at least two different frequencies (Desmulliez 0068 “The stepped frequency transmitter 10 can also consist of a programmable frequency select control device not shown in FIG. 1 which can be a device commonly known in the art which produces a stepped frequency microwave signal at any one of N stable frequencies as selected by programmable frequency select control device automatically”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition ratio estimation device of Oura with the sensor system for detecting material properties of Desmulliez for the advantage of identifying material feature vectors and using modelling techniques to indicate a member of a particular class of materials without recourse to a large database of FMCW based sensor data signatures (Desmulliez 0042).


	Regarding claim 15. The method as claimed in claim 14. 
Oura in view of Desmulliez further teach the method further comprising: 
continuous wave irradiating using a transmitting antenna signal with millimeter-radar waves into the measuring region during the measuring process (Desmulliez fig. 9(a) “FMCW frequency sweep”; 0070 “measure any variation in the received signal due the material 33 that flows in the pipe section 39”), wherein the 
irradiated millimeter-radar waves have a specified frequency deviation (Desmulliez 0068 “stepped frequency transmitter 10 can also consist of a programmable frequency select control device . . . produces a stepped frequency microwave signal at any one of N stable frequencies as selected by programmable frequency select control device automatically); 
receiving correspondingly frequency-modulated millimeter- radar waves backscattered by the mixture using a receiving antenna signal (Desmulliez 0070 “horn antenna sensor 5 is further arranged to allow the sensing fields from the sensor port 37 comprising of the transmitting signal 389 and receiving signals 399 at the excitation wavelength and to measure any variation in the received signal due the material 33 that flows in the pipe section 39”); 
mixing the transmitting antenna signal with the receiving antenna signal to form an intermediate frequency signal (Desmulliez 0042 “Receiving FMCW based sensor returns from a target or material and processing the returns to achieve acceptable measurement of material properties including the concentration of ingredients of the fluid . . . through multiple parameter extraction from the IF (Intermediate Frequency)”); 
transforming the intermediate frequency signal into an associated frequency spectrum (Desmulliez 0106 “It may involve processing FMCW based sensor returns in the form of IF signal S.sub.f2 to obtain a sequence of spectra for each material of interest”); and 
determining the mixing ratio (Oura 0037 “The composition ratio derivation unit 64 makes reference to the radar wave reflected off the reference object 21 and the dielectric constant of the transmitting-receiving unit-reference object space 32, and derives the composition ratio of the content (Step S6).”) from the 
frequency spectrum (Desmulliez 0106 “It may involve processing FMCW based sensor returns in the form of IF signal S.sub.f2 to obtain a sequence of spectra for each material of interest”).

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oura et al. (US-20200072652 hereinafter Oura) in view of Desmulliez et al. ([WO-2018078401] US-Version US-20190257771 hereinafter Desmulliez) and in further view of Wright (US-4012738).

	Regarding claim 9, Oura in view of Desmulliez teach The device as claimed in claim 1. 
Oura further teaches further comprising a radar (Oura 0012 “FIG. 1 is a vertical cross-sectional view showing an embodiment of a liquid level gauge having a composition ratio estimation device according to the present invention”).
Oura in view of Desmulliez does not explicitly teach wave-absorbing layer. 
However, in a related field of endeavor, Wright teaches wave-absorbing layer (Wright 5:50 “polymeric foam of polyurethane”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition ratio estimation device of Oura and the sensor system for detecting material properties of Desmulliez with the microwave radiation absorber of Wright for the advantage of having lightweight absorber structures to mitigate unwanted microwave radiation (Wright 2:44).

	Regarding claim 10, Oura in view of Desmulliez and in further view of Wright teach The device as claimed in claim 9. 
Wright further teaches wherein the radar wave-absorbing layer comprises a layer of radar wave-absorbing foam (Wright 3:37 fig. 1; “polyurethane foam”).
Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oura et al. (US-20200072652 hereinafter Oura) in view of Desmulliez et al. ([WO-2018078401] US-Version US-20190257771 hereinafter Desmulliez) in further view of Wright (US-4012738) and in further view of Klason et al. (US-5726106 hereinafter Klason).

	Regarding claim 11, Oura in view of Desmulliez and in further view of Wright teach The device as claimed in claim 9. 
wherein the radar wave-absorbing layer comprises a layer of radar wave-absorbing material including (Wright 4:54-54 “carbonyl iron-pigmented neoprene”).
Oura in view of Desmulliez and in further view of Wright does not explicitly teach balls coated with carbonyl iron. 
However, in a related field of endeavor Klason teaches balls coated with carbonyl iron (Klason 4:35-36 “Carbonyl iron and superhigh molecular weight polyethylene (molecular weight 4.times.10.sup.6) powders are mixed in a ball mill”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition ratio estimation device of Oura and the sensor system for detecting material properties of Desmulliez and the microwave radiation absorber of Wright with the EMI shielding materials of Klason for the advantage of making strong highly filled fibers that provide EMI shielding (Klason 4:3-6).
	Regarding claim 12, Oura in view of Desmulliez and in further view of Wright teach The device as claimed in claim 9. 
Wright further teaches wherein the radar wave-absorbing layer comprises a layer of radar wave-absorbing polyurethane mixed with (Wright 3:37 fig. 1; “polyurethane foam”).
Oura in view of Desmulliez and in further view of Wright does not explicitly teach balls of carbonyl iron. 
However, in a related field of endeavor Klason teaches balls of carbonyl iron (Klason 4:35-36 “Carbonyl iron and superhigh molecular weight polyethylene (molecular weight 4.times.10.sup.6) powders are mixed in a ball mill”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition ratio estimation device of Oura and the sensor system for detecting material properties of Desmulliez and the microwave radiation absorber of Wright with the EMI shielding materials of Klason for the advantage of making strong highly filled fibers that provide EMI shielding (Klason 4:3-6).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oura et al. (US-20200072652 hereinafter Oura) in view of Desmulliez et al. ([WO-2018078401] US-Version US-20190257771 hereinafter Desmulliez) and in further view of Malinovskiy et al. (US-20160202347 hereinafter Malinovskiy).

	Regarding claim 13, Oura in view of Desmulliez teach The device as claimed in claim 1. 
wherein the radar sensor system is further configured to irradiate frequency- modulated millimeter-radar waves with wavelengths between (Desmulliez fig. 9(a) “FMCW frequency sweep”; 0070 “measure any variation in the received signal due the material 33 that flows in the pipe section 39”).
Oura in view of Desmulliez does not explicitly teach three and seventeen millimeters.
However, in a related field of endeavor, Malinovskiy teaches irradiate frequency- modulated millimeter-radar waves with wavelengths between three and seventeen millimeters (Malinovskiy 0032 “frequencies of the radar transmission signals lie in the range of, for instance, 4 GHz to 100 GHz.”; [three and seventeen millimeter wavelength corresponds to ~17-100 Ghz.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition ratio estimation device of Oura and the sensor system for detecting material properties of Desmulliez and the microwave radiation absorber of Wright and the EMI shielding materials of Klason and the pipe dispersion correction system of Malinovskiy for the advantage of applying phase corrections to undesired wave propogation and dispersion when transmitting a signal within a pipe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Oura et al. (JP-2014032059) discloses “A dielectric constant calculation device includes: a transmission unit which transmits a transmission wave by an FMCW radar system to a propagation space in a circular waveguide installed to face a body to be measured while sweeping a predetermined frequency at sweeping time; a reception unit which receives a reflected wave, of the transmission wave propagating in the propagation space, reflected by the body to be measured; an extraction unit which extracts a beat frequency as a difference between a transmission frequency of the transmission wave and a reception frequency of the reflected wave when the reception unit receives the reflected wave; and a calculation unit which calculates a dielectric constant in the propagation space of the transmission wave on the basis of the beat frequencies. The transmission unit transmits a transmission wave under different transmission conditions, the extraction unit extracts a beat frequency on the basis of a transmission frequency and a reception frequency of each different condition, and the calculation unit calculates the dielectric constant on the basis of beat frequencies extracted by the different transmission conditions (See abstract).”
Xie et al. (US PAT 20210293592) discloses “Systems, methods, apparatus, and articles of manufacture are disclosed to measure a multiphase flow. An example system includes a flowmeter including a mixer to homogenize a fluid received at an inlet of the flowmeter, a differential pressure sensor to measure a differential pressure of the fluid across an inlet and an outlet of the mixer, a Doppler probe to transmit a microwave or an ultrasonic wave into the fluid to generate Doppler frequency shift data, and a flowmeter manager to calculate a velocity of the fluid based on the Doppler frequency shift data, and calculate a density of the fluid based on the differential pressure and the velocity (See abstract).”

Santra et al. (US-20190317190) discloses “A device includes: a millimeter-wave radar sensor circuit configured to generate N virtual channels of sensed data, where N is an integer number greater than one; and a processor configured to: generate a 2D radar image of a surface in a field of view of the millimeter-wave radar sensor circuit based on sensed data from the N virtual channels of sensed data, where the 2D radar image includes azimuth and range information, generate a multi-dimensional data structure based on the 2D radar image using a transform function, compare the multi-dimensional data structure with a reference multi-dimensional data structure, and determine whether liquid is present in the field of view of the millimeter-wave radar sensor circuit based on comparing the multi-dimensional data structure with the reference multi-dimensional data structure. (See abstract).”

Barmuta et al. (Microwave determination of liquid mixing ratio for microfluidics) discloses “This paper presents a microwave-based method for extracting liquid mixing ratio of two unknown liquids in microfluidics systems. The method is based purely on measurements, and no electromagnetic simulations nor liquid permittivity models are required. The method was successfully evaluated for three mixtures of isopropanol and water with varying concentration. The maximum error of extracting mixing ratio is 6.09%, which is probably mostly caused by fast isopropanol evaporation (See abstract).”
statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/Examiner, Art Unit 3648  

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648